Citation Nr: 1223459	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include degenerative arthritis.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to service connection for bilateral hearing loss and tinnitus, and a December 2009 rating decision which denied entitlement to service connection for a right ankle condition.  

In May 2012, a hearing was held before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle disorder was incurred in, or caused by, his military service. 

2.  The Veteran's tinnitus was incurred in, or caused by, his military service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ankle disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for tinnitus  have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a right ankle disorder, to include degenerative arthritis, and tinnitus.  This award represents a complete grant of the benefits sought on appeal with regard to those issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he suffers from a right ankle disorder and tinnitus as a result of his military service.  Specifically, the Veteran asserts that he began having ringing in his ears during service when he was regularly exposed to large caliber gunfire during basic training, military police training, and while serving on demonstration teams in service, and that he has continuously experienced symptoms of ringing in the ears since that time.  He also contends that he has continuously experienced symptoms of right ankle pain and instability since he slipped and fell on the ice and injured his ankle during service.  He asserts that he sought treatment for his ankle injury in service and was reassigned to a clerk position due to his right ankle condition.



Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  However, as any present disability is not necessarily related to any continuous symptomatology, competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  



When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 



The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's complete service personnel records and service treatment records were not available for review at this time, as his service records appear to have been destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption " against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

The Veteran has a current disability of tinnitus due to noise exposure in service.  As noted above, the Veteran has testified to his symptoms of ringing in the ears, noise exposure from large caliber firearms and artillery, and to continuous symptoms of ringing in the ears since service.  The record also contains a November 2008 VA audiological treatment record showing that the Veteran reported mostly constant bilateral buzzing and humming tinnitus, as well as exposure to noise from hand guns and machine guns in service.  The Veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus as "ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374 (2002).  He is also competent to testify to his in-service noise exposure.  See Grottveit, 5 Vet. App. At 93.  Furthermore, the Board finds that his testimony is credible as it is consistent across multiple statements in the record, his May 2012 hearing testimony, and his statements to his VA physicians for purposes of treatment.  See Pond, 12 Vet. App. at 345-47.

The medical evidence of record establishes a current right ankle disorder of degenerative arthritis of the right ankle.  See December 2009 VA treatment records.  Furthermore, the Veteran's lay testimony and statements describing his fall on the ice and resulting injury constitutes competent and credible evidence of a right ankle injury in service as the Veteran is competent to say that he fell and he has consistently provided detailed and consistent statements and testimony about his in-service ankle injury.  See Grottveit, 5 Vet. App. At 93; see also Pond, 12 Vet. App. at 345-47.  Lastly, there is medical evidence in the record establishing a link between the Veteran's right ankle injury in service and his current right ankle disorder.  In January 2009 x-rays showed "remote" trauma to the ankle and a December 2009 MRI showed degenerative arthritis due to a previous injury.  Specifically, the Veteran had extensive degeneration at the posterior subtalar joint.  In a June 2010 statement, the Veteran's private physician determined that the Veteran's ankle was weaker and his leg frequently gives out due to his right ankle injury in service in 1957.
   
The Board finds no reason to reject the competent and credible evidence of record in favor of the Veteran's claims.  The evidence establishes a diagnosis of tinnitus, noise exposure from large caliber gunfire in service, the onset of symptoms of tinnitus in service, and continuous symptoms of tinnitus since service.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497.  The evidence also shows a current diagnosis of degenerative arthritis of the right ankle, a right ankle injury in service, and medical nexus evidence linking the in-service injury to his current ankle disorder.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that entitlement to service connection for a right ankle disorder and entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right ankle disorder is granted.

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As discussed above, the Veteran has provided competent and credible testimony establishing that he was exposed to noise from high caliber gunfire and artillery fire in service.  He contends that, as a result, he currently suffers from bilateral hearing loss.  A private audiological report dated October 2008 shows that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  Therefore, as the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for bilateral hearing loss, such an examination should be accomplished on remand.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

An effort should also be made to obtain any additional VA treatment records for the Veteran showing treatment for hearing loss, dated since January 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his hearing loss, from the VA Medical Center in Boston, Massachusetts, dated since January 2010.

2.  Thereafter, schedule the Veteran for a VA audiological examination.    The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure from large caliber gunfire and artillery fire during basic training, military police training, and while serving on demonstration teams in service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical opinion/report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


